                                         Case 3:20-cv-02211-EMC Document 96 Filed 05/14/20 Page 1 of 19




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOHN CAPRIOLE, et al.,                              Case No. 20-cv-02211-EMC
                                   8                    Plaintiffs,
                                                                                             ORDER GRANTING DEFENDANTS’
                                   9             v.                                          MOTION TO COMPEL
                                                                                             ARBITRATION AND DENYING
                                  10     UBER TECHNOLOGIES, INC., et al.,                    PLAINTIFFS’ MOTION FOR
                                                                                             PRELIMINARY INJUNCTION
                                  11                    Defendants.
                                                                                             Docket Nos. 42, 67
                                  12
Northern District of California
 United States District Court




                                  13
                                                                           I.       INTRODUCTION
                                  14
                                              John Capriole (“Mr. Capriole”), Martin El Koussa (“Mr. El Koussa”), and Vladimir
                                  15
                                       Leonidas (“Mr. Leonidas”) (collectively “Plaintiffs”) bring this class action to compel Uber
                                  16
                                       Technologies, Inc. (“Uber”) to comply with Massachusetts labor laws and to classify Uber drivers
                                  17
                                       as employees. Uber and Dara Khosrowshahi (“Mr. Khosrowshahi), the President and CEO of
                                  18
                                       Uber, are named as Defendants. Plaintiffs assert that, as a result of Uber’s alleged
                                  19
                                       misclassification of drivers, they have been forced to bear the expenses of their employment, been
                                  20
                                       denied Massachusetts minimum wage for hours worked, been deprived of overtime pay, and—as
                                  21
                                       is particularly relevant to their current motion—been denied paid sick leave. This case was
                                  22
                                       originally filed in federal court in Massachusetts but was transferred to the Northern District of
                                  23
                                       California pursuant to a forum selection clause in Uber’s driver agreement. In September 2019,
                                  24
                                       Plaintiffs filed a motion for a preliminary injunction in Massachusetts, but that motion was denied
                                  25
                                       and is currently on appeal before the First Circuit. Plaintiffs subsequently filed a new Emergency
                                  26
                                       Motion for Preliminary Injunction, which is now pending before this Court. Defendants in turn
                                  27
                                       have filed a Motion to Compel Arbitration.
                                  28
                                                                                         1
                                            Case 3:20-cv-02211-EMC Document 96 Filed 05/14/20 Page 2 of 19




                                   1                                       II.      BACKGROUND

                                   2   A.      Factual Background

                                   3           Mr. Capriole is a resident of Haverhill, Massachusetts. See Second Amended Complaint

                                   4   (“SAC”) ¶ 7, Docket No. 77. He has worked there as an Uber driver since April 2016. Id. ¶¶ 7,

                                   5   35. Mr. El Koussa is a resident of Boston Massachusetts. Id. ¶ 8. He has worked there as an Uber

                                   6   driver since July 2014. Id. Mr. Leonidas is a resident of Braintree, Massachusetts. Id. ¶ 9. He

                                   7   has worked there as an Uber driver since May 2016. Id. Uber is a corporation with its

                                   8   headquarters in San Francisco. Id. ¶¶ 11, 15. Mr. Khosrowshahi is the President and Chief

                                   9   Executive Officer of Uber; Plaintiffs assert that he is “responsible for Uber’s pay practices and

                                  10   employment policies.” Id. ¶ 12. (Together, Uber and Mr. Khosrowshahi are referred to as

                                  11   “Defendants.”)

                                  12           Plaintiffs bring this class action on behalf of all “individuals who have worked as Uber
Northern District of California
 United States District Court




                                  13   drivers in Massachusetts who have not released all of their claims against Uber.” SAC ¶ 10. As

                                  14   noted above, they contend that “Uber has misclassified its drivers, including Plaintiffs John

                                  15   Capriole, Martin El Koussa, and Vladimir Leonidas as independent contractors when they should

                                  16   be classified under Massachusetts law . . . as employees.” Id. ¶ 2. Because Uber drivers are not

                                  17   classified as employees, they are required “to pay business expenses (including but not limited to

                                  18   the cost of maintaining their vehicles, gas, insurance, phone and data expense, and other costs),”

                                  19   they are not guaranteed minimum wage or overtime premiums, and they do not receive paid sick

                                  20   leave, as would otherwise be required under Massachusetts law. Id. ¶ 2. Massachusetts requires

                                  21   employers to provide “a minimum of one hour of earned sick time for every thirty hours worked

                                  22   by an employee . . . but employees shall not be entitled to use accrued earned sick time until the

                                  23   90th calendar day following commencement of their employment.” MASS. GEN. LAWS. ch. 149, §

                                  24   148C; see also SAC ¶ 2. Employees may earn and use up to forty hours of paid sick time per

                                  25   calendar year. MASS. GEN. LAWS. ch. 149, § 148C.

                                  26           Plaintiffs contend that because drivers are not classified as employees, many of them

                                  27   “struggle to support themselves” and, as a result, “feel the need to continue working . . . even if

                                  28   they feel ill.” FAC ¶¶ 3, 4. While such a dilemma might be problematic in normal times, in light
                                                                                         2
                                            Case 3:20-cv-02211-EMC Document 96 Filed 05/14/20 Page 3 of 19




                                   1   of the “worldwide crisis” generated by COVID-19, Uber’s employee-classification and sick-leave

                                   2   policies are exacerbating a life-threating global emergency. Id. ¶ 4. Without the option of paid

                                   3   sick leave, Uber drivers who cannot afford to make a different choice “will continue working and

                                   4   risking exposing hundreds of riders who enter their car[s] on a weekly basis to this deadly

                                   5   disease.” Id. ¶ 5. Such actions wholly contravene the advice of public health officials, who have

                                   6   “advised that anyone who feels ill should stay home and not go to work.” Id. ¶ 4. Thus, Plaintiffs

                                   7   contend that Uber’s policies “creat[e] an immediate danger, not only to Uber drivers, but to the

                                   8   general public as well.” Id. ¶ 5.

                                   9   B.      Arbitration Agreement

                                  10           In moving to compel arbitration, Uber cites two arbitration agreements, which are

                                  11   contained in Uber’s 2015 Technology Services Agreement (“2015 Agreement”) and the 2020

                                  12   Platform Services Agreement (“2020 Agreement”). See Reply in Support of Motion to Compel
Northern District of California
 United States District Court




                                  13   Arbitration at 1, Docket No. 83. It appears that Mr. El Koussa and Mr. Leonidas “agreed to

                                  14   individual arbitration in the 2020 Platform Access Agreement . . . and did not opt out.”1 Id. Mr.

                                  15   Capriole, however, agreed to both the 2015 and the 2020 Agreement, but opted out of the 2020

                                  16   Agreement. See Motion to Compel Arbitration (“MTC”) at 4, Docket No. 67 (citing Exh. 7 to

                                  17   Declaration of Brad Rosenthal (“Rosenthal Decl.”), Docket No. 69-7). Uber contends that,

                                  18   because Mr. Capriole did not originally opt out of the 2015 Agreement, he remains bound to

                                  19   arbitrate his claims because of a provision of the 2020 Agreement which informs any drivers

                                  20   opting out of that agreement that they remain bound by any existing arbitration agreement to

                                  21   which they are a party with Uber. See MTC at 5. Uber’s contention is discussed in greater detail

                                  22   below. See Section III.B.1.

                                  23           In Uber’s 2015 Technology Services Agreement, Section 15.3 sets forth the terms of the

                                  24   company’s Arbitration Provision:

                                  25
                                                      IMPORTANT: This Arbitration Provision will require you to
                                  26                  resolve any claim that you may have against the Company or Uber
                                  27
                                       1
                                  28     Presumably, based on when they began driving, Mr. El Koussa and Mr. Leonidas also agreed to
                                       the 2015 Agreement; but neither party contends it changes the analysis here.
                                                                                       3
                                       Case 3:20-cv-02211-EMC Document 96 Filed 05/14/20 Page 4 of 19



                                                on an individual basis, except as provided below, pursuant to the
                                   1            terms of the Agreement unless you choose to opt out of the
                                                Arbitration Provision. Except as provided below, this provision will
                                   2            preclude you from bringing any class, collective, or representative
                                                action (other than actions under the Private Attorneys General Act
                                   3            of 2004 (“PAGA”)), California Labor Code § 2698 et seq.
                                                (“PAGA”) against the Company or Uber, and also precludes you
                                   4            from participating in or recovering relief under any current or future
                                                class, collective, or representative (non-PAGA) action brought
                                   5            against the Company or Uber by someone else.
                                   6            This Arbitration Provision is governed by the Federal Arbitration
                                                Act, 9 U.S.C. § 1 et seq. (the “FAA”) and evidences a transaction
                                   7            involving interstate commerce. This Arbitration Provision applies to
                                                any dispute arising out of or related to this Agreement or termination
                                   8            of the Agreement and survives after the Agreement terminates.
                                   9            ...
                                  10            Except as it otherwise provides, this Arbitration Provision is
                                                intended to apply to the resolution of disputes that otherwise
                                  11            would be resolved in a court of law or before any forum other
                                                than arbitration, with the exception of proceedings that must be
                                  12            exhausted under applicable law before pursuing a claim in a
Northern District of California
 United States District Court




                                                court of law or in any forum other than arbitration. Except as it
                                  13            otherwise provides, this Arbitration Provision requires all such
                                                disputes to be resolved only by an arbitrator through final and
                                  14            binding arbitration on an individual basis only and not by way
                                                of court or jury trial, or by way of class, collective, or
                                  15            representative action.
                                  16            Except as provided in Section 15.3(v), below, regarding the Class
                                                Action Waiver, such disputes include without limitation disputes
                                  17            arising out of or relating to interpretation or application of this
                                                Arbitration Provision, including the enforceability, revocability or
                                  18            validity of the Arbitration Provision or any portion of the Arbitration
                                                Provision. All such matters shall be decided by an Arbitrator and
                                  19            not by a court or judge. However, as set forth below, the preceding
                                                sentences shall not apply to disputes relating to the interpretation or
                                  20            application of the Class Action Waiver or PAGA Waiver below,
                                                including their enforceability, revocability or validity.
                                  21
                                                ...
                                  22
                                                You and the Company agree to resolve any dispute that is in
                                  23            arbitration on an individual basis only, and not on a class,
                                                collective action, or representative basis (“Class Action
                                  24            Waiver”). The Arbitrator shall have no authority to consider or
                                                resolve any claim or issue any relief on any basis other than an
                                  25            individual basis. The Arbitrator shall have no authority to
                                                consider or resolve any claim or issue any relief on a class,
                                  26            collective, or representative basis. Notwithstanding any other
                                                provision of this Agreement, the Arbitration Provision or the JAMS
                                  27            Streamlined Arbitration Rules & Procedures, disputes regarding the
                                                enforceability, revocability or validity of the Class Action Waiver
                                  28            may be resolved only by a civil court of competent jurisdiction and
                                                                                  4
                                            Case 3:20-cv-02211-EMC Document 96 Filed 05/14/20 Page 5 of 19



                                                      not by an arbitrator. In any case in which (1) the dispute is filed as a
                                   1                  class, collective, or representative action and (2) there is a final
                                                      judicial determination that all or part of the Class Action Waiver [is]
                                   2                  unenforceable, the class, collective, and/or representative action to
                                                      that extent must be litigated in a civil court of competent
                                   3                  jurisdiction, but the portion of the Class Action Waiver that is
                                                      enforceable shall be enforced in arbitration.
                                   4
                                                      ...
                                   5
                                                      Arbitration is not a mandatory condition of your contractual
                                   6                  relationship with the Company. If you do not want to be subject
                                                      to this Arbitration Provision, you may opt out of this
                                   7                  Arbitration Provision by notifying the Company in writing of
                                                      your desire to opt out of this Arbitration Provision, either by (1)
                                   8                  sending, within 30 days of the date this Agreement is executed
                                                      by you, electronic mail to optout@uber.com, stating your name
                                   9                  and intent to opt out of the Arbitration Provision or (2) by
                                                      sending a letter by U.S. Mail, or by any nationally recognized
                                  10                  delivery service (e.g[.], UPS, Federal Express, etc.), or by hand
                                                      delivery to:
                                  11
                                                              Legal
                                  12                          Rasier, LLC
Northern District of California
 United States District Court




                                                              1455 Market St., Ste. 400
                                  13                          San Francisco CA 94103
                                  14

                                  15   2015 Agreement, Docket No. 69-1 (emphasis and formatting in the original).

                                  16   C.      Procedural Background

                                  17           Mr. Capriole filed a class action complaint in the U.S. District Court for the District of

                                  18   Massachusetts on September 12, 2019. See Docket No. 1. (Mr. Capriole was the sole Plaintiff

                                  19   named in the original complaint.) On September 19, 2019, he filed a Motion for Preliminary

                                  20   Injunction, seeking essentially the same relief sought in the current motion for a preliminary

                                  21   injunction: an injunction prohibiting Uber from “classifying its drivers in Massachusetts as

                                  22   ‘independent contractors’” and an order directing “Uber to classify its drivers as employees and

                                  23   comply with Massachusetts wage laws.” See Docket No. 4 at 11–12. Uber filed a Motion to

                                  24   Compel Arbitration and to Stay Proceedings (pending arbitration). See Docket No. 10. It also

                                  25   filed a Motion to Transfer [the] Case to [the] Northern District of California on October 17, 2019.

                                  26   See Docket No. 12.

                                  27           On March 12, 2020, while the previously filed motions were still pending, Mr. Capriole

                                  28   filed an Emergency Motion for Leave to File a First Amended Complaint, in order to add a claim
                                                                                          5
                                         Case 3:20-cv-02211-EMC Document 96 Filed 05/14/20 Page 6 of 19




                                   1   relating to paid sick leave. See Docket No. 35. Judge Talwani granted the motion for leave to file

                                   2   an amended complaint on March 18, 2020. See Docket No. 3. On March 20, 2020, Judge

                                   3   Talwani denied Mr. Capriole’s Motion for a Preliminary Injunction, see Docket No. 41. On

                                   4   March 23, 2020, Mr. Capriole filed a new Emergency Motion for Preliminary Injunction (which is

                                   5   now pending before this Court following transfer of the case, see Docket No. 42). The following

                                   6   day, Mr. Capriole filed a Motion for Leave to File Second Amended Complaint. See Docket No.

                                   7   43. That Complaint sought to add Mr. El Koussa and Mr. Leonidas (who had filed declarations in

                                   8   support of the Emergency Motion for Preliminary Injunction) as named Plaintiffs and to add “an

                                   9   additional statement of fact, that Plaintiff Capriole has driven across state lines while driving for

                                  10   Uber Technologies, Inc.” Id.

                                  11          On March 27, 2020, the Massachusetts Attorney General was granted permission to file an

                                  12   amicus curiae brief in support of Plaintiff’s Emergency Motion For Preliminary Injunctive Relief.
Northern District of California
 United States District Court




                                  13   See Docket Nos. 44–46. On March 30, 2020, Mr. Capriole appealed the denial of his Motion for a

                                  14   Preliminary Injunction to the First Circuit Court of Appeals. See Docket No. 51.

                                  15          On March 31, 2020, Judge Talwani granted Defendants’ Motion to Transfer and

                                  16   transferred the case to this Court, where it was related to Verhines v. Uber Technologies, Inc.

                                  17   (Case No. 3:20-cv-01886-EMC). Mr. Capriole’s outstanding Emergency Motion for Preliminary

                                  18   Injunction and Defendants’ Motion to Compel Arbitration were set for a telephonic hearing on

                                  19   April 22, 2020. Id. The Court also granted Mr. Capriole’s Motion for Leave to File [a] Second

                                  20   Amended Complaint. See Docket No. 76. The Second Amended Complaint, which added Mr. El

                                  21   Koussa and Mr. Leonidas as named Plaintiffs, was filed on April 10, 2020. See Docket No. 77.

                                  22          The Court heard the parties’ arguments on Plaintiffs’ Emergency Motion for Preliminary

                                  23   Injunction and Defendants’ Motion to Compel Arbitration on April 22, 2020. See Docket No. 89.

                                  24   At the hearing, the parties were directed to meet and confer in an effort to reach a resolution with

                                  25   respect to Plaintiffs’ Preliminary Injunction in view of the resolution of the preliminary injunction

                                  26   motion reached by the parties in Verhines. Id. The Court took the matters under submission. Id.

                                  27   On April 30, 2020, the parties submitted a joint case management statement indicating that the two

                                  28   sides had not been able to reach a resolution as to the preliminary injunction and that Plaintiffs
                                                                                          6
                                            Case 3:20-cv-02211-EMC Document 96 Filed 05/14/20 Page 7 of 19




                                   1   seek a ruling on the preliminary injunction motion from the Court.

                                   2                                         III.      DISCUSSION

                                   3   A.      Legal Standards

                                   4           Under the Federal Arbitration Act (“FAA”), “[a] written provision in . . . a contract

                                   5   evidencing a transaction involving commerce to settle by arbitration a controversy thereafter

                                   6   arising out of such contract . . . shall be valid, irrevocable, and enforceable, save upon such

                                   7   grounds as exist at law or in equity for the revocation of any contract.” 9 U.S.C. § 2. The FAA

                                   8   establishes “a liberal federal policy favoring arbitration agreements.” Epic Sys. Corp. v. Lewis,

                                   9   138 S. Ct. 1612, 1621 (2018) (citing 9 U.S.C. § 2); see also Blair v. Rent-A-Ctr., Inc., 928 F.3d

                                  10   819, 825 (9th Cir. 2019) (quoting 9 U.S.C. § 2). Courts “must place arbitration agreements on an

                                  11   equal footing with other contracts . . . and enforce them according to their terms.” AT&T Mobility

                                  12   LLC v. Concepcion, 563 U.S. 333, 339 (2011) (internal citations omitted).
Northern District of California
 United States District Court




                                  13           To determine “the validity of an arbitration agreement, federal courts apply state law

                                  14   contract principles.” Lau v. Mercedes-Benz USA, LLC, No. CV 11-1940 MEJ, 2012 WL 370557,

                                  15   at *2 (N.D. Cal. Jan. 31, 2012) (citing Circuit City Stores, Inc. v. Adams, 279 F.3d 889, 892 (9th

                                  16   Cir. 2002)). However, arbitration agreements may “be invalidated by ‘generally applicable

                                  17   contract defenses, such as fraud, duress, or unconscionability,’ but not by defenses that apply only

                                  18   to arbitration or that derive their meaning from the fact that an agreement to arbitrate is at issue.”

                                  19   Concepcion, 563 U.S. at 339.

                                  20           Typically, “the question whether an issue is arbitrable . . . is ‘an issue for judicial

                                  21   determination . . . .’” Mohamed v. Uber Techs., Inc., 848 F.3d 1201, 1208 (9th Cir. 2016) (citing

                                  22   Oracle Am., Inc. v. Myriad Grp. A.G., 724 F.3d 1069, 1072 (9th Cir. 2013)). In other words,

                                  23   “there is a presumption that courts will decide which issues are arbitrable; the federal policy in

                                  24   favor of arbitration does not extend to deciding questions of arbitrability.” Oracle Am., Inc., 724

                                  25   F.3d at 1072. However, where “the parties clearly and unmistakably provide otherwise, the

                                  26   question of whether the parties agreed to arbitrate” may be decided by an arbitrator. AT&T Techs.,

                                  27   Inc. v. Commc’ns Workers of Am., 475 U.S. 643, 649 (1986). “Such clear and unmistakable

                                  28   evidence of agreement to arbitrate arbitrability might include . . . a course of conduct
                                                                                           7
                                            Case 3:20-cv-02211-EMC Document 96 Filed 05/14/20 Page 8 of 19




                                   1   demonstrating assent . . . or . . . an express agreement to do so.” Momot v. Mastro, 652 F.3d 982,

                                   2   988 (9th Cir. 2011).

                                   3           Arbitration agreements may also contain waivers of class action procedures that require

                                   4   parties to pursue their claims individually. “In the Federal Arbitration Act, Congress has

                                   5   instructed federal courts to enforce arbitration agreements according to their terms—including

                                   6   terms providing for individualized proceedings.” Epic Sys., 138 S. Ct. at 1619.

                                   7   B.      Analysis

                                   8           The first question presented here is which motion the Court should resolve first, Plaintiffs’

                                   9   Motion for Preliminary Injunction or Defendants’ Motion to Compel Arbitration. As Judge

                                  10   Chhabria recently noted in a case involving similar claims brought against Lyft, “[i]t would not be

                                  11   appropriate to plow ahead on the motion for a preliminary injunction before ruling on

                                  12   [Defendant’s] motion to compel.” Rogers v. Lyft, Inc., No. 20-CV-01938-VC, 2020 WL 1684151,
Northern District of California
 United States District Court




                                  13   at *3 (N.D. Cal. Apr. 7, 2020). The Ninth Circuit has explained that a district court’s ability to

                                  14   grant injunctive relief prior to arbitration is limited; a “district court may issue interim injunctive

                                  15   relief on arbitrable claims if interim relief is necessary to preserve the status quo and the

                                  16   meaningfulness of the arbitration process.” Toyo Tire Holdings Of Americas Inc. v. Cont’l Tire N.

                                  17   Am., Inc., 609 F.3d 975, 981 (9th Cir. 2010). Toyo Tire further stated that its holding was

                                  18   consistent with the majority of the Ninth Circuit’s sister circuits, which had emphasized the

                                  19   preservation of the status quo in such cases. Id. (citing, e.g., Merrill Lynch, Pierce, Fenner &

                                  20   Smith, Inc. v. Bradley, 756 F.2d 1048, 1050–55 (4th Cir. 1985) (“[W]e conclude that the language

                                  21   of § 3 [of the FAA] does not preclude a district court from granting one party a preliminary

                                  22   injunction to preserve the status quo pending arbitration.”); Merrill Lynch, Pierce, Fenner &

                                  23   Smith, Inc. v. Dutton, 844 F.2d 726, 726–28 (10th Cir. 1988) (affirming district court’s grant of

                                  24   preliminary injunction to preserve status quo until arbitration panel takes jurisdiction)). Because

                                  25   the injunctive relief sought here would upend, rather than preserve, the status quo and would not

                                  26   preserve the meaningfulness of the arbitration process, consideration of injunctive relief prior to

                                  27   deciding Uber’s Motion to Compel Arbitration would be improper. Cf. O’Connor v. Uber Techs.,

                                  28   Inc., 904 F.3d 1087, 1090 (9th Cir. 2018) (reversing class certification because arbitration
                                                                                           8
                                         Case 3:20-cv-02211-EMC Document 96 Filed 05/14/20 Page 9 of 19




                                   1   agreements found enforceable). Accordingly, the Court turns first to the question whether to grant

                                   2   Defendants’ Motion to Compel Arbitration.

                                   3          1.      Is Mr. Capriole Bound by the Arbitration Agreements?

                                   4          Before compelling arbitration, the Court must determine that the parties actually consented

                                   5   to resolve disputes through arbitration. “‘[T]he first principle that underscores all of our

                                   6   arbitration decisions’ is that ‘[a]rbitration is strictly a matter of consent.’” Lamps Plus, Inc. v.

                                   7   Varela, 139 S. Ct. 1407, 1415 (2019) (quoting Granite Rock Co. v. Teamsters, 561 U.S. 287, 299

                                   8   (2010)). Thus, “[a] court may compel arbitration of an issue, including threshold issues, only after

                                   9   first determining for itself that the parties in fact agreed to do so.” Lee v. Postmates Inc., No. 18-

                                  10   CV-03421-JCS, 2018 WL 6605659, at *5 (N.D. Cal. Dec. 17, 2018), motion to certify appeal

                                  11   granted, No. 18-CV-03421-JCS, 2019 WL 1864442 (N.D. Cal. Apr. 25, 2019) (citing Granite

                                  12   Rock, 561 U.S. at 299). Where, as here, a party argues that they are not bound by an arbitration
Northern District of California
 United States District Court




                                  13   agreement because they have opted out of an agreement that might otherwise bind them, courts

                                  14   have seen fit to address the opt-out issue prior to compelling arbitration. See, e.g., Magana v.

                                  15   DoorDash, Inc., 343 F. Supp. 3d 891, 897 (N.D. Cal. 2018) (examining plaintiffs’ “novel legal

                                  16   argument” related to opting out of arbitration agreement prior to compelling arbitration despite

                                  17   extremely expansive language as to the scope of arbitration agreement); Lee, 2018 WL 6605659,

                                  18   at *5–6 (discussing whether plaintiffs opted out of arbitration agreement prior to compelling

                                  19   arbitration despite the fact that agreement stated: “Postmates and Contractor mutually agree that

                                  20   any and all disputes or claims between the parties will be resolved in individual arbitration.”).

                                  21          As noted above, there is no contention that Mr. El Koussa or Mr. Leonidas opted out of

                                  22   arbitrating their claims against Uber; however, Mr. Capriole did opt out of the 2020 Agreement.

                                  23   Thus, the Court must determine whether he is nonetheless bound to arbitrate his claims because he

                                  24   did not opt out of the 2015 Agreement. Uber contends that he is. Uber relies on two provisions in

                                  25   the 2020 Agreement to argue that Mr. Capriole is still bound by the 2015 Agreement. First, part

                                  26   (c) of Section 13.8 (“Your Right to Opt Out of This Arbitration Provision”) of the 2020

                                  27

                                  28
                                                                                           9
                                         Case 3:20-cv-02211-EMC Document 96 Filed 05/14/20 Page 10 of 19




                                   1   Agreement provides:

                                   2                  If you opt out of this Arbitration Provision and at the time of your
                                                      receipt of this Agreement you were bound by an existing agreement
                                   3                  to arbitrate disputes arising out of or related to your use of our
                                                      Platform and Driver App, that existing arbitration agreement will
                                   4                  remain in full force and effect.
                                   5
                                       2020 Agreement, Section 13.8(c), Docket No. 69-4 (emphasis added). Because Mr. Capriole
                                   6
                                       signed the 2015 Arbitration Agreement, but did not opt out of it within 30 days (or ever), he had at
                                   7
                                       the time of the 2020 Agreement an “existing agreement to arbitrate” his disputes with Uber.
                                   8
                                       Opting out of the 2020 Agreement does not operate to opt him out of the prior 2015 agreement.
                                   9
                                       See, e.g., Wickberg v. Lyft, Inc., 356 F. Supp. 3d 179, 185 (D. Mass. 2018) (concluding plaintiff
                                  10
                                       was bound by earlier arbitration agreement despite the fact he opted out of a subsequent arbitration
                                  11
                                       agreement which contained a similar provision to the one here).
                                  12
Northern District of California




                                              In addition, Section 13.2 (“Limitations on How This Arbitration Provision Applies”) of the
 United States District Court




                                  13
                                       2020 Agreement provides:
                                  14
                                                      If, at the time of your receipt of this Agreement, you were bound by
                                  15                  an existing arbitration agreement with us, that arbitration agreement
                                                      will continue to apply to any pending litigation, even if you opt out
                                  16                  of this Arbitration Provision.
                                  17
                                       2020 Agreement, Section 13.2, Docket No. 69-4 (emphasis added). As noted above, Mr. Capriole
                                  18
                                       filed this lawsuit on September 12, 2019. See Docket No. 1. Mr. Capriole thus remains bound by
                                  19
                                       the 2015 Agreement.
                                  20
                                              2.      Does the FAA Apply to Uber’s Arbitration Agreement?
                                  21
                                              While the FAA is a “liberal” policy that favors arbitration, Epic Systems, 138 S. Ct. at
                                  22
                                       1621, the FAA contains an express exception. Section 1 of the Act provides that “nothing herein
                                  23
                                       contained shall apply to contracts of employment of seamen, railroad employees, or any other
                                  24
                                       class of workers engaged in foreign or interstate commerce.” 9 U.S.C. § 1.
                                  25
                                              Plaintiffs contend that this Section 1 exemption (the “transportation worker exemption”)
                                  26
                                       from the FAA applies to them. As the party opposing arbitration, Plaintiffs have the burden of
                                  27
                                       proving that the exemption applies. See, e.g., Shearson/Am. Exp., Inc. v. McMahon, 482 U.S. 220,
                                  28
                                                                                       10
                                         Case 3:20-cv-02211-EMC Document 96 Filed 05/14/20 Page 11 of 19




                                   1   227 (1987) (“The burden is on the party opposing arbitration, however, to show that Congress

                                   2   intended to preclude a waiver of judicial remedies for the statutory rights at issue.”). To prove that

                                   3   the exemption applies, Plaintiffs must establish that a “contract of employment” exists and that

                                   4   they are part of a “class of workers engaged in foreign or interstate commerce.” See 9 U.S.C. § 1.

                                   5   The Supreme Court has counseled that the exception is to be interpreted narrowly. Circuit City

                                   6   Stores, Inc. v. Adams, 532 U.S. 105, 106 (2001) (“The statutory context in which the ‘engaged in

                                   7   commerce’ language is found, i.e., in a residual provision, and the FAA’s purpose of overcoming

                                   8   judicial hostility to arbitration further compel that the § 1 exclusion be afforded a narrow

                                   9   construction.”).

                                  10          The critical issue is whether Uber drivers are “engaged in interstate commerce.” That is a

                                  11   question for the court to decide. In New Prime Inc. v. Oliveira, 139 S. Ct. 532 (2019), the

                                  12   Supreme Court explained that “a court should decide for itself whether § 1’s ‘contracts of
Northern District of California
 United States District Court




                                  13   employment’ exclusion applies before ordering arbitration.” Id. at 537.

                                  14            In Circuit City, the Supreme Court faced the question of how broadly to interpret the

                                  15   Section 1 exemption to the FAA. In concluding that only employment contracts for transportation

                                  16   workers (as opposed to all employment contracts) are exempt from the FAA, the Court

                                  17   distinguished between the phrases “affecting commerce” or “involving commerce” (used in

                                  18   Section 2 to describe the general coverage of the FAA) and “engaged in commerce” (used in

                                  19   Section 1 to describe the scope of the exemption). It noted that “the words ‘involving commerce’

                                  20   evidence the congressional intent to regulate to the full extent of its commerce power,” Circuit

                                  21   City, 532 U.S. at 114. In contrast, the words “‘engaged in commerce’ are understood to have a

                                  22   more limited reach.” Id. at 115; see also id. at 118 (citing Gulf Oil Corp. v. Copp Paving Co., 419

                                  23   U.S. 186, 195 (1974)) (“The plain meaning of the words ‘engaged in commerce’ is narrower than

                                  24   the more open-ended formulations ‘affecting commerce’ and ‘involving commerce.’”). As Judge

                                  25   Chhabria noted in Rogers, the phrase “engaged in commerce” includes not everyone whose work

                                  26   might generally affect commerce, but “‘only persons or activities within the flow of interstate

                                  27   commerce,’ meaning ‘the practical, economic continuity in the generation of goods and services

                                  28   for interstate markets and their transport and distribution to the consumer.’” Rogers, 2020 WL
                                                                                        11
                                         Case 3:20-cv-02211-EMC Document 96 Filed 05/14/20 Page 12 of 19




                                   1   1684151, at *5 (quoting Gulf Oil, 419 U.S. at 195).

                                   2          In order to bring themselves within the narrower meaning of “engaged in interstate

                                   3   commerce,” Plaintiffs allege both that Uber drivers sometimes cross state lines while transporting

                                   4   passengers and also that Uber drivers frequently pick up and drop off passengers at airports,

                                   5   thereby placing themselves within the flow of interstate commerce. See Opposition to Motion to

                                   6   Compel Arbitration (“MTC Opp.”) at 4, 16, Docket No. 78. As to crossing state lines while

                                   7   transporting passengers, only Mr. Capriole alleges that he has done so. See Declaration of John

                                   8   Capriole (“Capriole Decl.”) ¶ 7, Docket No. 16-8. However, the relevant inquiry is not whether an

                                   9   individual driver has crossed state lines, but whether the class of drivers crosses state lines. See

                                  10   Lee v. Postmates Inc., No. 18-CV-03421-JCS, 2018 WL 4961802, at *8 (N.D. Cal. Oct. 15, 2018),

                                  11   motion to certify appeal granted, No. 18-CV-03421-JCS, 2019 WL 1864442 (N.D. Cal. Apr. 25,

                                  12   2019) (quoting Bacashihua v. U.S. Postal Serv., 859 F.2d 402 (6th Cir. 1988)) (“the concern was
Northern District of California
 United States District Court




                                  13   not whether the individual worker actually engaged in interstate commerce, but whether the class

                                  14   of workers to which the complaining worker belonged engaged in interstate commerce”).

                                  15          On that point, Uber has provided evidence that only 2.5% of “all trips fulfilled using the

                                  16   Uber Rides marketplace in the United States between 2015 and 2019 . . . started and ended in

                                  17   different states.” Contreras Decl. ¶ 4. In Massachusetts, that number is even smaller: “[o]f all

                                  18   trips fulfilled using the Uber Rides marketplace in Massachusetts between 2015 and 2019, 99.7%

                                  19   of these trips began and ended in Massachusetts, while the other 0.3% of all such trips started and

                                  20   ended in different states.” Id. ¶ 5. And for Mr. Capriole himself, the number is roughly as small:

                                  21   only “0.4% of Mr. Capriole’s total trips crossed state lines.” Rosenthal Decl. ¶ 43.

                                  22          With respect to Plaintiffs’ contention that Uber drivers are engaged in interstate commerce

                                  23   because they play a central role in transporting people to and from airports, see MTC Opp. at 16

                                  24   n.28 (“Plaintiffs have all provided innumerable rides to and from the airport.”); see also id. at 4

                                  25   (noting seven million TNC [Transportation Network Company] rides to and from Boston Logan

                                  26   Airport in 2018), Uber has provided data indicating that “10.1% of all [Uber] trips taken in the

                                  27   United States in 2019 began or ended at an airport,” see Contreras Decl. ¶ 4.

                                  28          A small number of courts have concluded that when transportation workers occasionally
                                                                                         12
                                         Case 3:20-cv-02211-EMC Document 96 Filed 05/14/20 Page 13 of 19




                                   1   cross state lines, they may be “interstate transportation workers within the meaning of § 1 of the

                                   2   FAA.” Int’l Bhd. of Teamsters Local Union No. 50 v. Kienstra Precast, LLC, 702 F.3d 954, 957

                                   3   (7th Cir. 2012); see also id. (“Although Illini Concrete was primarily engaged in operations within

                                   4   Illinois, its truckers occasionally transported loads into Missouri. This means that the truckers

                                   5   were interstate transportation workers within the meaning of § 1 of the FAA as interpreted by

                                   6   Circuit City.”). Other courts have declined to extend the exemption to “workers who incidentally

                                   7   transported goods interstate as part of their job in an industry that would otherwise be

                                   8   unregulated.” Hill v. Rent-A-Ctr., Inc., 398 F.3d 1286, 1289 (11th Cir. 2005) (discussing the

                                   9   examples of “an interstate traveling pharmaceutical salesman who incidentally delivered products

                                  10   in his travels, or a pizza delivery person who delivered pizza across a state line to a customer in a

                                  11   neighboring town”). In Hill, the court faced the question whether Hill, “an account manager who

                                  12   as part of his job duties transports merchandise across the Georgia/Alabama border,” should be
Northern District of California
 United States District Court




                                  13   considered “a member of a ‘class of workers engaged in interstate commerce’ within the meaning

                                  14   of the [FAA].” Id. The Eleventh Circuit explained:

                                  15                  To broaden the scope of § 1’s arbitration exemption to encompass
                                                      any employment disputes of a worker employed by a company
                                  16                  whose business dealings happen to cross state lines, would allow §
                                                      1’s exception to swallow the general policy requiring the
                                  17                  enforcement of arbitration agreements as pronounced in § 2 of the
                                                      FAA.
                                  18

                                  19   Id. Nonetheless, at least one court has distinguished Hill on the grounds that the “transportation

                                  20   work [in Hill] was incidental to the plaintiff’s employment as an account manager; whereas here,

                                  21   Plaintiffs engage solely in transportation work, driving passengers on intrastate and interstate

                                  22   roads.” Cunningham v. Lyft, Inc., No. 1:19-CV-11974-IT, 2020 WL 1503220, at *7 (D. Mass.

                                  23   Mar. 27, 2020).

                                  24          Two federal courts have addressed the precise issue at bar, which was presented in similar

                                  25   cases involving Lyft drivers. In Cunningham v. Lyft, Inc., No. 1:19-CV-11974-IT, 2020 WL

                                  26   1503220 (D. Mass. Mar. 27, 2020), Judge Talwani concluded that Lyft drivers are engaged in

                                  27   interstate commerce and thus covered by the Section 1 exemption, in part because they take people

                                  28   to and from the airport. See Cunningham, 2020 WL 1503220, at *6–7 (citing, inter alia, Palcko v.
                                                                                         13
                                           Case 3:20-cv-02211-EMC Document 96 Filed 05/14/20 Page 14 of 19




                                   1   Airborne Express, Inc., 372 F. 3d 588, 593 (3d Cir. 2004) (holding supervisor of drivers of

                                   2   package transportation and delivery company engaged in interstate commerce); Waithaka v.

                                   3   Amazon.com, Inc., 404 F. Supp. 3d 335 (D. Mass. 2019) (finding last mile delivery driver engaged

                                   4   in interstate commerce), appeal docketed, No. 19-1848 (1st Cir. Aug 30, 2019); Walling v.

                                   5   Jackson Paper Co., 317 U.S. 564, 568 (1943) (holding that goods remain in interstate commerce

                                   6   where there is a practical continuity of movement)).2

                                   7           In Rogers, Judge Chhabria reached the opposite result, concluding that “the fact that Lyft

                                   8   drivers frequently pick up and drop off people at airports and train stations” does not mean “that

                                   9   they are, as a class, ‘engaged in’ interstate commerce.” Rogers, 2020 WL 1684151, at *6. In

                                  10   reaching that conclusion, Judge Chhabria found the Supreme Court’s ruling in United States v.

                                  11   Yellow Cab Co., 332 U.S. 218 (1947), overruled on other grounds by Copperweld Corp. v. Indep.

                                  12   Tube Corp., 467 U.S. 752 (1984), to be controlling. In relevant part, Yellow Cab involved anti-
Northern District of California
 United States District Court




                                  13   trust claims that the taxi company was attempting to limit the number of taxis in Chicago. The

                                  14   government argued that this effort involved interstate commerce (and thus the taxi company was

                                  15   subject to the Sherman Act) because people use taxis “to transport themselves and their luggage to

                                  16   [and from] railroad stations in Chicago.” Yellow Cab, 332 U.S. at 230. However, the Supreme

                                  17   Court rejected this argument, noting that none of the companies “serve[d] only railroad

                                  18   passengers, all of them being required to serve ‘every person’ within the limits of Chicago. They

                                  19   ha[d] no contractual or other arrangement with the interstate railroads. Nor [we]re their fares paid

                                  20   or collected as part of the railroad fares. In short, their relationship to interstate transit [wa]s only

                                  21   casual and incidental.” Id. at 231 (emphasis added).3 Judge Chhabria concluded that “[l]ike the

                                  22
                                       2
                                  23     To the extent that Plaintiffs rely on cases relating to workers who transported packages that
                                       regularly travel between states, the Court finds those cases unavailing here because the packages
                                  24   at issue in those cases regularly traveled across state lines, whereas the passengers transported here
                                       rarely do. See, e.g., Rittmann v. Amazon.com, Inc., 383 F. Supp. 3d 1196, 1200 (W.D. Wash.
                                  25   2019) (finding Amazon delivery drivers to be subject to the Section 1 exemption because Amazon
                                       is widely known “to transport goods across the country to consumers in a couple of days”).
                                  26   3
                                         The Court distinguished those facts from an additional non-compete agreement, which related to
                                  27   the transportation of passengers solely between train stations in Chicago; it concluded that that
                                       agreement did implicate interstate commerce because where “persons or goods move from a point
                                  28   of origin in one state to a point of destination in another, the fact that a part of that journey consists
                                       of transportation by an independent agency solely within the boundaries of one state does not
                                                                                           14
                                         Case 3:20-cv-02211-EMC Document 96 Filed 05/14/20 Page 15 of 19




                                   1   drivers in Yellow Cab, Lyft drivers’ ‘relationship to interstate transit is only casual and

                                   2   incidental.’” Rogers, 2020 WL 1684151, at *7 (quoting Yellow Cab, 332 U.S. at 231).

                                   3   Accordingly, the Section 1 exemption did not apply.

                                   4          Other courts have found Section 1 of the FAA does not apply to similarly situated workers.

                                   5   See e.g., Magana, 343 F. Supp. 3d at 899 (“[T]here is no allegation that he engaged in interstate

                                   6   commerce under the definition of the narrowly-construed term. The Agreement is therefore not

                                   7   exempt from the FAA under 9 U.S.C. § 1 because Magana is not a transportation worker engaged

                                   8   in interstate commerce.”); Lee v. Postmates Inc., 2018 WL 6605659, *7 (N.D. Cal. Dec. 17, 2018)

                                   9   (“Postmates couriers do not fall within the transportation worker exception because Lee failed to

                                  10   show that couriers are sufficiently ‘engaged in ... interstate commerce.’”); Wallace v. Grubhub

                                  11   Holdings Inc., 2019 WL 1399986, *3–4 (N.D. Ill. March 28, 2019) (finding that food delivery

                                  12   drivers are not transportation workers exempted under § 1); Rogers v. Lyft Inc., Case No. CGC-20-
Northern District of California
 United States District Court




                                  13   583685 (Sup. Ct. Cal., April 30, 2020) (available at Docket No. 92-1 in Capriole).

                                  14          The Court finds Rogers and the line of cases declining to find Section 1 applicable

                                  15   persuasive. The statistics cited by Uber demonstrate that interstate rides given by Uber drivers in

                                  16   Massachusetts is not only incidental – they are rare. Uber drivers do not perform an integral role

                                  17   in a chain of interstate transportation. Uber drivers do not fall within the Section 1 exemption to

                                  18   the FAA because they are not “engaged in interstate commerce” within the meaning of that

                                  19   Section. Accordingly, the FAA applies to the arbitration agreements at issue here.

                                  20          3.      Does the Preliminary Injunction Sought Herein Constitute a Public Injunction

                                  21                  Which Cannot Be Compelled to Arbitration?

                                  22          Plaintiffs contend that even if Section 1 does not apply, the relief sought by Plaintiffs

                                  23   constitutes a public injunction, which cannot be waived by an arbitration agreement. The Court

                                  24

                                  25
                                       make that portion of the trip any less interstate in character.” Yellow Cab, 332 U.S. at 228. The
                                  26   Court explained that the conspiracy specifically targeting transportation between rail stations was
                                       “clearly a part of the stream of interstate commerce” because the tax rides were merely portions of
                                  27   broader interstate trips by train. Id. By contrast, the broader conspiracy to limit competition
                                       among cabs in Chicago generally did not come within the realm of interstate commerce because
                                  28   taxis were “required to serve every person within the limits of Chicago” – the interstate part of
                                       their work was only “casual and incidental.” Id. at 231 (internal quotation marks omitted).
                                                                                          15
                                           Case 3:20-cv-02211-EMC Document 96 Filed 05/14/20 Page 16 of 19




                                   1   must first decide whether this issue should be decided by the Court or an arbitrator. As noted

                                   2   above, generally, “the question whether an issue is arbitrable . . . is ‘an issue for judicial

                                   3   determination . . . .’” Mohamed, 848 F.3d at 1208 (citing Oracle, 724 F.3d at 1072). In other

                                   4   words, “there is a presumption that courts will decide which issues are arbitrable; the federal

                                   5   policy in favor of arbitration does not extend to deciding questions of arbitrability.” Oracle, 724

                                   6   F.3d at 1072. However, where “the parties clearly and unmistakably provide otherwise, the

                                   7   question of whether the parties agreed to arbitrate” may be decided by an arbitrator. AT&T Techs.,

                                   8   475 U.S. at 649. There is no such clear and unmistakable provision here.

                                   9           As noted above, the 2015 Agreement contains a broad delegation clause which requires

                                  10   that all disputes, subject to several narrow exceptions, be resolved by an arbitrator, even including

                                  11   those pertaining to “the enforceability, revocability or validity of the Arbitration Provision.” See

                                  12   2015 Agreement. However, it does provide that “disputes regarding the enforceability,
Northern District of California
 United States District Court




                                  13   revocability or validity of the Class Action Waiver may be resolved only by a civil court of

                                  14   competent jurisdiction and not by an arbitrator.” Id. In addition, the 2015 Agreement states that

                                  15   “t]he Arbitrator shall have no authority to consider or resolve any claim or issue any relief on any

                                  16   basis other than an individual basis. The Arbitrator shall have no authority to consider or resolve

                                  17   any claim or issue any relief on a class, collective, or representative basis.” Id.4 The 2015

                                  18   Agreement also directs that where the Court determines “all or part of the Class Action Waiver” to

                                  19   be unenforceable, it will retain the portion of the class, collective, and/or representative action that

                                  20   cannot be compelled to arbitration. Id.

                                  21           Because Plaintiffs contend the relief sought herein constitutes a public injunction, they

                                  22   essentially assert this is equivalent to a collective or representative action, and this is a matter to be

                                  23   resolved by the Court. As Judge Chhabria held in Rogers on nearly identical language in the Lyft

                                  24   contract, “the arbitrator handles everything related to individualized relief,” while the court

                                  25

                                  26   4
                                        The 2020 Agreement contains similar language: “Notwithstanding any other provision of this
                                  27   Arbitration Provision or the JAMS Rules, disputes in court or arbitration regarding the validity,
                                       enforceability, conscionability or breach of the Representative Action Waiver, or whether the
                                  28   Representative Action Waiver is void or voidable, may be resolved only by the court and not by
                                       an arbitrator.” See 2020 Agreement.
                                                                                        16
                                         Case 3:20-cv-02211-EMC Document 96 Filed 05/14/20 Page 17 of 19




                                   1   “decid[es] the enforceability of the waiver of non-individualized relief and then retain[s] whatever

                                   2   (if anything) withstands the across-the-board waiver.” Rogers, 2020 WL 1684151, at *8. As there

                                   3   is no clear and unmistakable delegation to arbitration on the issue of waivability of the putative

                                   4   claim for public injunction, the Court addresses the merits.

                                   5          Although AT&T Mobility LLC v. Concepcion, 563 U.S. 333 (2011), and Epic Systems

                                   6   Corporation v. Lewis, 138 S. Ct. 1612 (2018), have made clear that class action waivers are

                                   7   permissible, actions which seek a public injunction under California law cannot be waived. Cf.

                                   8   Roberts v. AT&T Mobility LLC, No. 15-CV-03418-EMC, 2018 WL 1317346, at *7 (N.D. Cal.

                                   9   Mar. 14, 2018), aff’d, No. 18-15593, 2020 WL 774368 (9th Cir. Feb. 18, 2020) (“Public

                                  10   injunction claims under, e.g., 17200, are more akin to a representative PAGA claim than a Rule 23

                                  11   class action.”). In McGill v. Citibank, N.A., 2 Cal. 5th 945 (2017), the California Supreme Court

                                  12   held that a waiver of public injunctive relief “in any contract—even a contract that has no
Northern District of California
 United States District Court




                                  13   arbitration provision” is “unenforceable under California law.” 2 Cal. 5th at 962; see also Blair,

                                  14   928 F.3d at 827 (quoting McGill, 2 Cal. 5th at 962). Because the rule applies to both arbitration

                                  15   and non-arbitration agreements, the Ninth Circuit has concluded that it is not preempted by the

                                  16   FAA. Blair, 928 F.3d at 827. Plaintiffs contend the public injunction exception to arbitration

                                  17   applies here.

                                  18          However, Plaintiffs seek a public injunction under Massachusetts, not California law.

                                  19   MTC Opp. at 2. Judge Talwani, in denying Plaintiffs’ original Motion for Preliminary Injunction,

                                  20   concluded:

                                  21                   Unlike the consumer protection statutes at issue in McGill, the
                                                       Massachusetts Wage Act includes no provisions for public
                                  22                   injunctive relief. Instead, the statutory scheme allows a plaintiff to
                                                       ‘institute and prosecute in his own name and on his own behalf, or
                                  23                   for himself and for others similarly situated, a civil action for
                                                       injunctive relief, for any damages incurred, and for any lost wages
                                  24                   and other benefits . . .” M.G.L. c. 149, § 150. The statute explicitly
                                                       contemplates class-wide relief but includes no provisions that allow
                                  25                   for injunction for the public benefit.
                                  26
                                       Order Denying Plaintiff’s Motion for Preliminary Injunction, Docket No. 41 at 4. Although
                                  27
                                       Plaintiffs appealed that ruling to the First Circuit (where it remains pending), this court finds
                                  28
                                                                                         17
                                         Case 3:20-cv-02211-EMC Document 96 Filed 05/14/20 Page 18 of 19




                                   1   Judge Talwani’s ruling is persuasive and will abide by it subject to review should the First Circuit

                                   2   reverse.

                                   3          Moreover, although the Court need not reach the question, Plaintiffs’ argument that “the

                                   4   Massachusetts Supreme Judicial Court [“SJC”] would follow the California Supreme Court in

                                   5   McGill,” if given the opportunity to address the question, faces an uphill battle even if McGill

                                   6   applied. As the Ninth Circuit noted in Blair:

                                   7                  One key difference between a private and public injunction is the
                                                      primary beneficiary of the relief. Private injunctions “resolve a
                                   8                  private dispute” between the parties and “rectify individual wrongs,”
                                                      though they may benefit the general public incidentally. By
                                   9                  contrast, public injunctions benefit “the public directly” . . . but do
                                                      not otherwise benefit the plaintiff . . . .
                                  10

                                  11   928 F.3d at 824 (emphasis added) (quoting McGill, 2 Cal. 5th at 955) (internal citations omitted).

                                  12   A growing number of cases have thus rejected application of the public injunction exception to
Northern District of California
 United States District Court




                                  13   classification question, finding such disputes to be matters of private dispute. See, e.g., Magana,

                                  14   343 F. Supp. 3d at 901 (quoting McGill, 2 Cal. 5th at 955) (concluding that the relief sought by

                                  15   plaintiffs was not a public injunction because “any benefit to the public would be derivate of and

                                  16   ancillary to the benefit to DoorDash’s employees”); Clifford v. Quest Software Inc., 38 Cal. App.

                                  17   5th 745, 755 (Ct. App. 2019), review denied (Nov. 13, 2019) (“public interest and any incidental

                                  18   benefit to the public from ensuring Quest’s compliance with wage and hour laws d[id] not

                                  19   transform Clifford’s private UCL injunctive relief claim into a public one under the definitions of

                                  20   public and private injunctive relief articulated by our Supreme Court in Broughton, Cruz, and

                                  21   McGill”).

                                  22          Judge Schulman of the San Francisco Superior Court in Rogers v. Lyft Inc., Case No.

                                  23   CGC-20-583685 (Sup. Ct. Cal., April 30, 2020) (available at Docket No. 92-1 in Capriole) and

                                  24   Judge Chhabria in Rogers, supra, have rejected the very same argument raised by Lyft drivers.

                                  25   The Court understands plaintiffs’ argument that the classification error committed by Uber has

                                  26   enormous public consequences, including the potential impact upon public health. But thus far no

                                  27   court has held that such indirect consequences (even if established as a matter of fact, a matter

                                  28   highly controverted in view of the potential unintended consequences upon drivers’ eligibility for
                                                                                        18
                                         Case 3:20-cv-02211-EMC Document 96 Filed 05/14/20 Page 19 of 19




                                   1   federal benefits under the Families First Coronavirus Response Act and the Coronavirus Aid,

                                   2   Relief, and Economic Security Act) render this suit one for public injunction.

                                   3                                       IV.       CONCLUSION

                                   4          Mr. Capriole is bound by Uber’s 2015 Arbitration Agreement, and Mr. Leonidas and Mr.

                                   5   El Koussa are bound by the 2020 Arbitration Agreement. Section 1 of the FAA does not apply to

                                   6   Plaintiffs. Currently, there is no McGill rule under Massachusetts law that would prohibit

                                   7   arbitration of the injunctive relief that Plaintiff seeks. Accordingly, the Court COMPELS

                                   8   Plaintiffs’ claims to arbitration and denies Plaintiffs’ Motion for Preliminary Injunction.

                                   9          This order disposes of Docket Nos. 42, 67.

                                  10

                                  11          IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: May 13, 2020

                                  14

                                  15                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  16                                                     United States District Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        19
